 



Exhibit 10.32
ABM INDUSTRIES INCORPORATED
RESTRICTED STOCK UNIT AGREEMENT
2006 EQUITY INCENTIVE PLAN
The Compensation Committee of the Board of Directors of ABM Industries
Incorporated has approved a grant to you (the “Grantee”) of Restricted Stock
Units (“RSUs”) pursuant to the ABM Industries Incorporated 2006 Equity Incentive
Plan (the “Plan”), as described below.

         
Grantee Name:
       
 
       
Number of RSUs Granted:
       
 
       
Date of Grant:
       
 
        Vesting Schedule:   50% on the second anniversary of the Grant Date;
remaining shares on the fourth anniversary of the Grant Date

Vesting Schedule: Provided you continue to provide services to the Company or
any subsidiary or parent of the Company through the applicable vesting date, the
RSUs will vest and restrictions will lapse as provided above. Unvested RSUs may
be subject to forfeiture if you terminate employment before the vesting date, as
set forth in the Plan and the Statement of Terms and Conditions attached hereto.
Additional Terms: ¨ If this box is checked, the additional terms and conditions
set forth on Attachment 1 hereto are applicable and are incorporated herein by
reference. (No document need be attached as Attachment 1).
By their signatures below, the Company and the Grantee agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement and by the
provisions of the Plan and the Statement of Terms and Conditions attached
hereto. The Plan and the Statement of Terms and Conditions are incorporated
herein by reference. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Plan or in the Statement of Terms and
Conditions, as applicable.
The Grantee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Grantee has
carefully read and is familiar with their provisions, and hereby accepts the
RSUs subject to all of their terms and conditions. The Grantee acknowledges that
there may be adverse tax consequences upon settlement of the RSUs or disposition
of the shares, if any, received in connection therewith and that Grantee should
consult a tax adviser prior to such settlement or disposition.
Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to Sandra Briggs, ABM Industries
Incorporated, 160 Pacific Ave., Ste. 222, San Francisco, CA 94111.

                          ABM INDUSTRIES INCORPORATED   GRANTEE    
 
                       
By:
                                          Henrik C. Slipsager                  
                    President & Chief Executive Officer                
Date:
          Date:            
 
                       

ATTACHMENTS:
2006 Equity Incentive Plan
Statement of Terms and Conditions
Prospectus

 